                                                 Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 1 of 8



                                    1    YU | MOHANDESI LLP

                                    2    Pavel Ekmekchyan (SBN 223222)
                                         213.985.2007 | pavel@yumollp.com
                                    3    Neeru Jindal (SBN 235082)
                                    4    213.266.5459 | njindal@yumollp.com
                                         633 West Fifth Street, Suite 2800
                                    5    Los Angeles, CA 90071
                                         213.377.5501 Facsimile
                                    6
                                         Attorneys for Defendant
                                    7    NewRez LLC dba Shellpoint Mortgage Servicing
                                    8
                                    9                               UNITED STATES DISTRICT COURT

                                    10                           NORTHERN DISTRICT OF CALIFORNIA

                                    11                                        SAN JOSE DIVISION
633 West Fifth Street, Suite 2800




                                    12   KIMBERLY COX,                                  Case No.: 5:20-cv-4418
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13                       Plaintiff,                 [Removal from the Superior Court of California
                                                                                        for the County of Santa Cruz, Case No.
                                    14   v.
                                                                                        20CV01161]
                                    15   LAW OFFICES OF LES ZIEVE, A
                                         PROFESSIONAL CORPORATION; RICHARD              DEFENDANT NEWREZ LLC’S NOTICE
                                    16   L. MROCZEK; NEWREZ LLC; QWENDENA               OF REMOVAL PURSUANT TO 28 U.S.C.
                                         ROBINSON; ALFONSO RAMIREZ; AND ALL             §§ 1331, 1441, AND 1446
                                    17
                                         PERSONS KNOWN OR UNKNOWN,
                                    18   CLAIMING ANY LEGAL OR EQUITABLE                [FEDERAL QUESTION JURISDICTION]
                                         RIGHT, TITLE, ESTATE, LIEN OR INTEREST
                                    19   IN THE PROPERTY DESCRIBED IN THE               Complaint Filed: May 8, 2020
                                         COMPLAINT, ADVERSE TO PLAINTIFF’S
                                    20   TITLE OR ANY CLOUD UPON PLAINTIFF S
                                    21   TITLE THERETO; AND DOES 1-100
                                         INCLUSIVE,
                                    22
                                                             Defendants.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                 —1—
                                                                           NOTICE OF REMOVAL
                                                     Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 2 of 8



                                    1    TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

                                    2    DISTRICT OF CALIFORNIA:

                                    3           PLEASE TAKE NOTICE THAT Defendant NewRez LLC dba Shellpoint Mortgage

                                    4    Servicing (“Shellpoint”) hereby removes the action described below from the Superior Court of

                                    5    California for the County of Santa Cruz, to the United States District Court for the Northern District

                                    6    of California, pursuant to Sections 1331, 1441, and 1446 of Title 28 of the United States Code

                                    7    (“U.S.C.”). As set forth more fully below, this case is properly removed to this Court pursuant to 28

                                    8    U.S.C. §1441 because Shellpoint has satisfied the procedural requirements for removal and this

                                    9    Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §1331. In support of this

                                    10   Notice of Removal, Shellpoint states as follows:

                                    11   I.     INTRODUCTION
633 West Fifth Street, Suite 2800




                                    12          1.       On May 8, 2020, Plaintiff Kimberly Cox (“Plaintiff”) filed a Complaint in the
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   Superior Court of California for the County of Santa Cruz (“Superior Court”), entitled Cox v. Law

                                    14   Offices of Les Zieve, et al., Case No. 20CV01161. In the Complaint, Plaintiff alleges, among other

                                    15   things, that she obtained a mortgage loan in 2004, filed a Chapter 7 bankruptcy petition in 2010 in

                                    16   which she listed the loan as unsecured, and subsequently attempted to rescind her loan pursuant to

                                    17   15 U.S.C § 1635. (Comp. ¶¶ 17, 24, 32, 40, 46, 49.) Plaintiff now claims that defendants’ initiation

                                    18   of foreclosure proceedings on real property located at 131 Sutphen St., Santa Cruz, CA 95060

                                    19   (“Property”) in 2020 was improper because the loan was rescinded and discharged during her

                                    20   bankruptcy. (See, e.g., id. at ¶¶ 17-19, 27, 32, 39.)

                                    21          2.       Based on these allegations and in a classic case of “artful pleading,” Plaintiff assets

                                    22   violations of federal law throughout the complaint but nominally attempts to disguise them under the

                                    23   titles of state law claims for (1) Violation of the Rosenthal Fair Debt Collection Practices Act (Cal.

                                    24   Civ. Code § 1788 et seq.), (2) Aiding and Abetting Violation of the Rosenthal Fair Debt Collection

                                    25   Practices Act (Cal. Civ. Code § 1788 et seq.), (3) Slander, Libel and Disparagement of Title,

                                    26   Attempting to Obtain Title by Fraud, (4) Aiding and Abetting Slander of Title; Attempting to Obtain

                                    27   Title by Fraud, (5) Violation of the Homeowner Bill of Rights (Cal. Civ. Code § 2920 et seq.), (6)

                                    28   Aiding and Abetting Violation of the Homeowner Bill of Rights (Cal. Civ. Code § 2920 et seq.), (7)

                                                                                      —2—
                                                                                NOTICE OF REMOVAL
                                                     Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 3 of 8



                                    1    Violation of the Homeowner Bill of Rights (Cal. Civ. Code § 2923.55 et seq.), (8) Violation of the

                                    2    Unfair Competition Law Bus. & Pro£ Code § 17200 et seq., and (9) Aiding and Abetting Violation

                                    3    of the Unfair Competition Law Bus. & Prof. Code § 17200 et seq. A true and correct copy of the

                                    4    Complaint filed in Santa Cruz Superior Court is attached as Exhibit A. In addition, true and correct

                                    5    copies of the remainder of the documents, pleadings, and process served on Shellpoint are attached

                                    6    hereto as Exhibit B as required by 28 U.S.C. §1446(a).

                                    7           3.       Despite this obvious attempt at artful pleading, this Court has subject matter

                                    8    jurisdiction pursuant to 28 U.S.C. § 1331 because each of the claims in the Complaint arises out of a

                                    9    federal question/issue.

                                    10   II.    THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO 28 U.S.C.

                                    11          SECTIONS 1331 AND 1441
633 West Fifth Street, Suite 2800




                                    12          4.       United States district courts have federal question jurisdiction over “all civil actions
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   arising under the Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. The general

                                    14   rule is that a case meets the “arising under” standard if it is apparent that federal law creates the

                                    15   plaintiff’s cause of action from the face of the complaint. See Empire HealthChoice Assur., Inc. v.

                                    16   McVeigh, 547 U.S. 677, 701 (2006); Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation

                                    17   Trust for So. Cal., 463 U.S. 1, 27-28 (1983).

                                    18          5.       “[T]he vast majority” of cases arising under federal law “are those in which federal

                                    19   law creates the cause of action.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986).

                                    20   However, an alternative category of cases may also be said to arise under federal law even when a

                                    21   plaintiff sues purely under state causes of action. Gunn v. Minton, 568 U.S. 251, 258 (2013). In

                                    22   these cases, “the vindication of a right under state law necessarily turn[s] on some construction of

                                    23   federal law.” Merrell Dow Pharm. Inc., 478 U.S. at 808 (quoting Franchise Tax Bd. v. Constr.

                                    24   Laborers Vacation Tr., 463 U.S. 1, 9 (1983)). This category of cases “captures the commonsense

                                    25   notion that a federal court ought to be able to hear claims recognized under state law that nonetheless

                                    26   turn on substantial questions of federal law, and thus justify resort to the experience, solicitude, and

                                    27   hope of uniformity that a federal forum offers on federal issues.” Grable & Sons Metal Prod., Inc. v.

                                    28   Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005). Under this branch of “arising under” jurisprudence,

                                                                                      —3—
                                                                                NOTICE OF REMOVAL
                                                      Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 4 of 8



                                    1    “federal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2)

                                    2    actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

                                    3    federal-state balance approved by Congress.” Gunn, 568 U.S. at 258.

                                    4            6.       Each of Plaintiff's causes of action in the Complaint is based on the claim that she

                                    5    rescinded her loan in 2007 under 15 U.S.C. § 1635 of the Truth in Lending Act (“TILA”) and that

                                    6    her loan is otherwise extinguished because she scheduled it as “unsecured” in her 2010 Chapter 7

                                    7    bankruptcy petition purportedly resulting in it being discharged. Comp., ¶¶ 23-24.). Thus, the

                                    8    determination of Plaintiff’s causes of action, including whether Defendants are authorized to

                                    9    foreclose, turns on substantial federal issues. See, e.g., Dupree v. Fay Servicing, LLC, 392 F. Supp.

                                    10   3d 639, 644 (E.D. Va. 2019) (denying motion to remand plaintiff’s breach of deed of trust claims

                                    11   because such claims were facially based on the violation of federal mortgage regulations that
633 West Fifth Street, Suite 2800




                                    12   plaintiff argued were incorporated into the deed); McMichael v. Select Portfolio Servicing, Inc., No.
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   6:20-CV-00004, 2020 WL 3078334, at *4 (W.D. Va. June 10, 2020) (same).

                                    14           7.       Notably, Plaintiff filed a lawsuit on May 20, 2015 titled Cox v. Old Republic National

                                    15   Title Insurance Co., Case No. 5:15-cv-02253-BLF, before the Hon. Beth Labson Freeman, that

                                    16   raised the very same issues being raised in this lawsuit regarding the alleged rescission of her loan

                                    17   under TILA and bankruptcy discharge. On August 8, 2016, the District Court rejected Plaintiff’s

                                    18   arguments, granted defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint, and

                                    19   entered judgment for defendants. On September 4, 2016, Plaintiff appealed the District Court’s

                                    20   judgment to the Ninth Circuit Court of Appeals, which affirmed the District Court’s judgment on

                                    21   November 19, 2018 in Case No. 16-16566. On June 7, 2019, Plaintiff filed a Petition for a Writ of

                                    22   Certiorari to the U.S. Supreme Court. On October 9, 2019, that Petition was denied. On or around

                                    23   October 16, 2019, Plaintiff filed a Petition for Rehearing which the U.S. Supreme Court denied on

                                    24   November 18, 2019. Six months later, Plaintiff filed this lawsuit in state court after all avenues of

                                    25   relief in federal court were exhausted.

                                    26           8.       Additionally, under the “artful pleading” doctrine, a plaintiff cannot defeat removal of

                                    27   a federal claim by disguising or pleading it artfully as a state law cause of action. If the claim arises

                                    28   under federal law, the federal court will recharacterize it and uphold removal. Federated

                                                                                       —4—
                                                                                 NOTICE OF REMOVAL
                                                       Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 5 of 8



                                    1    Department Stores, Inc. v. Moitie, 452 U.S. 394, 398 n. 2 (1981); Schroeder v. Trans World Airlines,

                                    2    Inc., 702 F.2d 189, 191 (9th Cir.1983). The artful pleading doctrine applies to “(1) complete

                                    3    preemption cases, and (2) substantial federal question cases.” Lippitt v. Raymond Jones Financial

                                    4    Services, Inc., 340 F.3d 1033, 1041 (9th Cir.2003) (citations omitted). “Subsumed within this

                                    5    second category are those cases where the claim is necessarily federal in character, or where the

                                    6    right to relief depends on the resolution of a substantial, disputed federal question.” Id. at 1041-42.

                                    7             9.       Plaintiff’s Complaint arises out of a federal statute –TILA – and each of the claims in

                                    8    the Complaint is premised on the validity of Plaintiff’s alleged TILA rescission. See, Exhibit A.

                                    9    Moreover, Plaintiff’s claims arise out of the alleged bankruptcy discharge arising under federal

                                    10   bankruptcy law. 11 U.S.C. § 727. Plaintiff’s action therefore arises under federal law.

                                    11            10.      Furthermore, Plaintiff has alleged violations of numerous federal laws and regulations
633 West Fifth Street, Suite 2800




                                    12   throughout the Complaint, i.e., TILA, the Fair Debt Collection Practices Act, and the Bankruptcy
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   Code, but conveniently avoids alleging any cause of action for a violation of these laws. See, e.g.,

                                    14   Comp., ¶ 21 (15 U.S.C. §§ 1601, 1602, 12 C.F.R. §§ 226.2, 226.23), ¶ 23 (15 U.S.C. § 1635), ¶ 24

                                    15   (11 U.S.C. § 524), ¶ 28 (15 U.S.C. § 1635), ¶¶ 52-53 at fns. 73-77 (15 U.S.C. § 1602, 1692(a), 12

                                    16   C.F.R. § 1026.2), ¶ 58 at fn. 92 (“NewRez and LOLZAPC have also violated 15 U. S. C. § 1692 et

                                    17   seq. for the same reasons stated herein.”), ¶ 94 (15 U. S.C. §§ 1692, 1692c, 1692d, 1692e, 1692f,

                                    18   1692g, 1692j, 18 U.S.C. §§ 1341, 1342, 1343, 1346, 1961, et seq.), ¶ 96 (11 U.S.C. §§ 362, 524), ¶

                                    19   97 (17 C.F.R. § 240.10b-5).

                                    20            11.      Thus, while Plaintiff attempts to couch the claims in her Complaint as arising under

                                    21   California statutes, the claims are fundamentally based on and arise out of federal laws. However,

                                    22   because Plaintiff already exhausted her attempts to bring violations of these federal laws by

                                    23   Defendants in her prior lawsuit, Plaintiff has now repackaged these claims as state law claims to get

                                    24   a second bite at the apple. Plaintiff’s Complaint goes to the very essence of what “artful pleading” is

                                    25   about.

                                    26            12.      Accordingly, for all of the above reasons, this Court has federal question jurisdiction

                                    27   over Plaintiff’s claims in the Complaint pursuant to 28 U.S.C. § 1331.

                                    28

                                                                                        —5—
                                                                                  NOTICE OF REMOVAL
                                                   Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 6 of 8



                                    1    III.   THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

                                    2           10.     On May 8, 2020, Plaintiff filed this action in the Superior Court of California for the

                                    3    County of Santa Cruz against Defendants. Shellpoint was served by certified mail with the

                                    4    Summons, Complaint, and Notice of Acknowledgment of Receipt on June 5, 2020. See, Exhibit B.

                                    5           11.     On June 22, 2020, Shellpoint signed and returned the Notice of Acknowledgment of

                                    6    Receipt. A true and correct copy of the Notice and Acknowledgement of Receipt is attached hereto

                                    7    as Exhibit C. Pursuant to California Code of Civil Procedure § 415.30(c), the Summons was

                                    8    deemed complete on June 22, 2020. In accordance with 28 U.S.C. § 1446(b), Shellpoint filed this

                                    9    removal action within 30 days of June 22, 2020. The removal is, therefore, timely. Madren v.

                                    10   Belden, Inc., No. 12-CV-20 01706-RMW, 2012 WL 2572040, at *2 (N.D. Cal. July 2,2012), citing

                                    11   Murphy Bros., Inc, v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 354 (1999) (“Formal
633 West Fifth Street, Suite 2800




                                    12   service of process, measured from the service date according to state law, is a prerequisite for
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   triggering the 30-day removal period because it ‘assures defendants adequate time to decide whether

                                    14   to remove an action to federal court.’”).

                                    15          12.     Shellpoint’s co-defendants Qwendena Robinson, and Alfonso Ramirez have not been

                                    16   served and therefore their consent to removal is not required. Co-defendants the Law Offices of Les

                                    17   Zieve and Richard L. Mroczek (the “Zieve Parties”) take the position that, as foreclosure trustee,

                                    18   they are a mere nominal party to this action and subject to the protections of Cal. Civ. Code § 2924l,

                                    19   et seq. Without waiving said protections, the Zieve Parties consent to Shellpoint’s removal of this

                                    20   action to federal court.

                                    21          13.     The Superior Court of California for the County of Santa Cruz is located within the

                                    22   United States District Court for the Northern District of California, San Jose Division. See 28

                                    23   U.S.C. § 84(c)(1). Thus, venue is proper in this Court because it is the “district and division

                                    24   embracing the place where such action is pending.” 28 U.S.C. § 1441(a); Civ. LR 3-2.

                                    25          14.     In compliance with 28 U.S.C. §1446(d), Shellpoint will serve on Plaintiff and file

                                    26   with the Clerk of the Superior Court a written notice of the filing of this Notice of Removal, with a

                                    27   copy of this Notice of Removal attached to the notice.

                                    28          15.     No previous application has been made for the relief requested herein.

                                                                                     —6—
                                                                               NOTICE OF REMOVAL
                                                  Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 7 of 8



                                    1    //

                                    2           WHEREFORE, Shellpoint respectfully removes this action from the Superior Court of

                                    3    California for the County of Santa Cruz to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

                                    4
                                    5    DATED: July 2, 2020.
                                                                                     YU | MOHANDESI LLP
                                    6
                                    7
                                                                                     By      /s/ Neeru Jindal
                                    8                                                     Pavel Ekmekchyan
                                                                                          Neeru Jindal
                                    9                                                     Attorneys for Defendants
                                    10                                                    NewRez LLC dba Shellpoint Mortgage Servicing

                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    —7—
                                                                              NOTICE OF REMOVAL
                                                  Case 5:20-cv-04418 Document 1 Filed 07/02/20 Page 8 of 8



                                    1                                       CERTIFICATE OF SERVICE

                                    2    I hereby certify that on July 2, 2020, I electronically filed the foregoing document(s) entitled:

                                    3               •     DEFENDANT NEWREZ LLC’S NOTICE OF REMOVAL PURSUANT TO

                                    4                     28 U.S.C. §§ 1331, 1441, AND 1446

                                    5    with the Clerk of the Court at the United States District Court, Northern District of California using
                                    6    the CM/ECF system and served a copy of same upon all counsel of record via the Court's electronic
                                    7    filing system.
                                    8
                                    9    I also served a copy of the above document(s) by U.S. Mail to:

                                    10   Ronald H. Freshman, Esq., SBN #225136                Bradford E. Klein, Esq.
                                    11   Law Offices of Ronald H. Freshman                    ZBS Law, LLP
633 West Fifth Street, Suite 2800




                                    12   3040 Skycrest Drive                                  30 Corporate Park, Suite 450
    Los Angeles, CA 90071
    YU | MOHANDESI LLP




                                    13   Fallbrook, CA 92028                                  Irvine, CA 92606
                                    14   Counsel for Plaintiff                                Counsel for The Law Offices of Les Zieve
                                                                                              and Richard L. Mroczek
                                    15
                                    16
                                    17   DATED: July 2, 2020.
                                    18
                                    19                                              By    /s/ Neeru Jindal
                                                                                          Pavel Ekmekchyan
                                    20                                                    Neeru Jindal
                                                                                          Attorneys for Defendants
                                    21                                                    NewRez LLC dba Shellpoint Mortgage Servicing
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                         —1—
                                                                                CERTIFICATE OF SERVICE
